UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7829



PEDRO GARCIA QUINTERO,

                                              Plaintiff - Appellant,

          and


JOSE ARELLANO; VICTOR HERNANDEZ; ANTONIO
HERNANDEZ; LORENZO ROJAS; JUAN HERRERA; ARTURO
NAVARRETE; FLORENTINO BOJORQUEZ,

                                                          Plaintiffs,

          versus


STATE OF NORTH CAROLINA; U.S. IMMIGRATION &
NATURALIZATION SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-703-5-H)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Pedro Garcia Quintero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pedro Garcia Quintero appeals the district court’s order

dismissing several of the 42 U.S.C.A. § 1983 (West Supp. 1998)

claims as frivolous, but allowing several other claims to proceed.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order. We dismiss the appeal as inter-

locutory.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                                 2